Citation Nr: 1028737	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-39 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for right shoulder impingement 
syndrome.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from February 1977 to 
February 1981 and from May 1981 to May 2005.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The Board notes that jurisdiction of the claim is 
with the Wilmington RO.

In December 2007, the Veteran, through his representative, 
requested a hearing before the Board at the RO (Travel Board 
hearing).  However, in a May 2008 letter, the Veteran, through 
his representative, requested that his hearing scheduled for 
later that month be cancelled and the claim be decided based upon 
the evidence of record.  Under these circumstances, the request 
for Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 
(d) (2009).

In March 2009, the Board remanded this matter to the RO/Appeals 
Management Center (AMC) for additional development.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In March 2009, the Board remanded this matter to the RO/AMC, in 
pertinent part, to schedule the Veteran for a VA examination to 
determine the etiology of any current right shoulder disability.  
It appears that the AMC forwarded the Veteran's claims file to 
the RO in Nashville, Tennessee to assist with the development.   
The Board notes that the Veteran resides within the jurisdiction 
of the Wilmington, Delaware RO.  

In a May 2010 supplemental statement of the case (SSOC), the AMC 
noted that the Veteran failed to report for a VA examination 
requested July 22, 2009 at the Wilmington VA medical center 
(VAMC).   However, there is no copy of the actual letter sent to 
the Veteran informing him of the scheduled VA examination at the 
Wilmington VAMC, nor is there a finding of whether the document 
was returned as undeliverable.  Therefore, another remand is 
warranted to obtain a copy of the letter.  If a copy of the 
letter is unavailable, or if a VA examination at the Wilmington 
VAMC was not scheduled, then the RO/AMC should schedule the 
Veteran for an appropriate VA examination.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain a copy of the letter sent to the 
Veteran informing him of the VA examination 
scheduled at the Wilmington VAMC in July 
2009.  In the alternative, the scheduling 
organization should certify that the 
scheduling letter was sent, the address to 
which it was sent, and whether it was 
returned as undeliverable or otherwise was 
not received.

2.  If such letter is unavailable, schedule 
the Veteran for an appropriate VA examination 
to determine the nature and etiology of any 
current right shoulder disability, to include 
right shoulder impingement syndrome.  All 
indicated tests should be accomplished, and 
all clinical findings reported in detail.  
The claims file should be made available to 
the examiner for review prior to entering any 
opinion(s).

The examiner should provide an opinion as to 
whether the Veteran currently has any right 
shoulder disability, to include right 
shoulder impingement syndrome, and offer an 
opinion as to whether it is as likely as not 
(e.g., a 50 percent or greater probability) 
attributable to the Veteran's service.  In 
rendering the requested opinion, the examiner 
is requested to comment on the findings in 
the 2000 and 2001 service treatment records 
showing that the Veteran was assessed with 
right shoulder impingement syndrome, likely 
secondary to his occupation as an aircraft 
mechanic. 

The examiner should set forth all examination 
findings, together with the complete 
rationale for all conclusions reached.  If 
this examination is scheduled and 
appellant does not report, the claims 
file should contain documentation as to 
what organization sent the scheduling 
letter, to where it was sent, and 
whether it was returned.

3.  The RO/AMC should readjudicate the 
Veteran's claim for service connection for 
right shoulder impingement syndrome or other 
right shoulder disorder.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided 
with a SSOC.  An appropriate period of time 
should be allowed for response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

